Citation Nr: 0209362	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for PID (pelvic 
inflammatory disease).



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1992 to August 
1996.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that denied service 
connection for PID and genital condyloma.  In a December 1999 
decision, the Board determined that those claims were well 
grounded and remanded those issues to the RO for additional 
development.  At that time, the Board also instructed the RO 
to adjudicate the veteran's claim for service connection for 
dysplasia because it was inextricably intertwined to the 
issues being appealed.

In a November 2001 rating decision, the RO granted service 
connection for condyloma or genital warts.  Hence, the issue 
of service connection for genital condyloma is no longer for 
appellate consideration.

In a March 2002 rating decision, the RO denied service 
connection for cervical dysplasia.  The veteran was notified 
of the determination and she did not appeal.


FINDINGS OF FACT

1.  PID in service was an acute and transitory condition, and 
resolved without residual disability.

2.  PID is not demonstrated after service.


CONCLUSION OF LAW

PID was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for PID, and that the 
requirements of the VCAA have in effect been satisfied.  The 
RO's March 2001 letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  VA has obtained the medical evidence identified by 
the appellant.

The veteran has been provided with VA examinations to 
determine the nature and extent of any PID.  She and her 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument. 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
her claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating the claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from November 1992 to August 
1996.

Service medical records show that the veteran was 
hospitalized in January 1994.  The diagnoses were female PID, 
unspecified; and Neisseria gonorrhoeae infestation.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1996 to 
2001.  The more salient medical reports related to her claim 
being considered in this appeal are discussed below.

The veteran underwent a VA gynecology (GYN) examination in 
December 1996.  A history of hospitalization in 1994 for 10 
days for antibiotic therapy for PID was noted.  At that time, 
she had positive cultures for gonorrhea and Chlamydia.  
Subsequently, she had 2 other episodes of pelvic pain that 
were questionably diagnosed as PID, but were not culture 
proven.  Those were treated as outpatient episodes with oral 
antibiotic therapy.  She complained of pelvic pain.  Her 
pelvic examination revealed normal external genitalia.  No 
condyloma was seen.  Her cervix was clean.  A pap smear was 
negative for malignant cells.  Her uterus was small and 
mobile.  Adnexal examination revealed no masses or 
thickening.  The diagnoses were normal GYN examination, 
history of PID with adequate treatment by history, and 
history of genital condyloma.

A letter dated in December 1999 notes that the veteran was 
seen by the signatory, a medical doctor.  It was noted that 
she had fetal loss at 20 weeks secondary to incompetent 
cervix.  A history of 3 elective abortions, and 2 trimester 
miscarriages, the last one being at 13 weeks that included 
dilation and evacuation.  With her current pregnancy, the 
signatory elected to place a McDonald's cerclage at 12 weeks.  
At 16 weeks the cervix was one centimeter with visible 
membranes and a Shirodkar rescue cerclage was placed.  She 
did well until about 20 weeks where she presented with 
bleeding, contractions, and ruptured membranes.  She did well 
postpartum, had vaginal delivery and removal of the placenta 
without incident.

The veteran underwent a VA GYN examination in February 2001.  
A history of PID disease in service was noted.  She 
reportedly had been in the hospital for approximately 10 days 
receiving intravenous antibiotic therapy.  She had a positive 
culture for gonorrhea at that time.  She gave a history of an 
abnormal pap smear either just prior to or just after 
separation from service, and that colposcopy in 1997 and 
cervical biopsies showed mild dysplasia of the cervix.  This 
condition was treated with trichloroacetic acid and resolved.  
She reportedly had had negative pap smears since then.  
Because of history of recurrent complaints of pelvic pain, 
she underwent a diagnostic laparoscopy and hysteroscopy in 
March 2000.  The operative record was not available but the 
veteran reported that her private physician told her that her 
tubes were open and that there were no problems identified.  
The physician reportedly told her that she might be having 
pain from ovulation.  Her external genitalia was normal.  
Some erythema was identified at the posterior fourchette.  No 
lesions were seen.  No condyloma was identified.  The cervix 
appeared clean.  The uterus was of normal size and mobile.  
Adnexal examination was normal.  There were no masses.  There 
was no tenderness.  Cul-de-sac was clear.  The diagnoses were 
normal GYN examination, history of condyloma or genital warts 
with no evidence of recurrence for several years that the 
examiner noted was a chronic virus condition that was never 
cured and remained latent under the skin, and history of PID 
secondary to gonorrhea that was apparently appropriately 
treated as there were no residuals, and history of recurrent 
pregnancy loss secondary to incompetent cervix.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records reveal that the veteran was 
hospitalized for treatment of PID and a positive culture for 
gonorrhea.  The report of her VA GYN examination in December 
1996 notes that she continued to have pelvic pain, but a pap 
smear was negative for malignant cells and PID was not found 
at that time.  Nor do the other post-service medical records, 
including the report of her VA GYN examination in 2001, show 
the presence of PID.

The evidence as a whole does not show that the veteran 
currently has PID.  Hence, service connection cannot be 
granted for this condition under the above-noted legal 
criteria because it is not demonstrated.

After consideration of all the evidence, the Board finds that 
the evidence shows that the veteran's PID in service was 
acute and transitory, and resolved without residual 
disability.  The preponderance of the evidence is against the 
claim for service connection for PID, and the claim is 
denied.  The preponderance of the evidence is against the 
claim considered in this appeal.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

Service connection for PID is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

